449 P.2d 471 (1969)
Christopher Drake LAMOUREUX, Keith Warren Johnson and William Arnold Kitchen, Appellants,
v.
SHERIFF OF WASHOE COUNTY, Nevada, Respondent.
No. 5762.
Supreme Court of Nevada.
January 24, 1969.
Rehearing Granted March 11, 1969.
Springer & Newton, Samuel Francovich, Reno, for appellants.
Harvey Dickerson, Atty. Gen., Carson City, William J. Raggio, Dist. Atty., Virgil D. Dutt, Deputy Dist. Atty., Reno, for respondent.

OPINION
PER CURIAM:
This is an appeal from denial of a pretrial petition for writ of habeas corpus in the Second Judicial District Court of the State of Nevada. The sole issue on appeal is sufficiency of the evidence presented before the grand jury to support the indictment charging appellants with possession of narcotics. The transcript of the grand jury proceedings is not before this court, nor are we able to ascertain that it was designated as a part of the record on appeal. We are therefore wholly unable to decide the issues presented.
The order denying the application for a writ of habeas corpus is affirmed.